


[a104rosson.gif]
539 South Main Street
Findlay, OH 45840-3229
Tel: 419.421.2528
Fax: 419.421.4252




Rodney P. Nichols
Senior Vice President
Human Resources and Administrative Services








October 6, 2015

VIA ELECTRONIC MAIL DELIVERY

Ms. Paula L. Rosson

Re: Retention Benefits

Dear Ms. Rosson:


As you know, on July 11, 2015, MarkWest Energy Partners, L.P. (“MarkWest”)
entered into an Agreement and Plan of Merger (the “Merger Agreement”) with MPLX
LP (“MPLX”), MPLX GP LLC, the general partner of MPLX (“MPLX GP”), Marathon
Petroleum Corporation, the ultimate parent of MPLX GP, and Sapphire Holdco LLC,
a wholly owned subsidiary of MPLX (“Merger Sub”). Pursuant to the merger
agreement, Merger Sub will be merged with and into MarkWest and MarkWest will
continue as the surviving entity and will be a wholly owned subsidiary of MPLX
(the “Merger”).


You and MarkWest Hydrocarbon, Inc., a subsidiary of MarkWest, are parties to
that certain Employment Agreement dated effective January 1, 2015 (the “Prior
Agreement”). If consummated, the Merger would constitute a “Change of Control”
(as such term is defined in the Prior Agreement), and you would be entitled to
the lump-sum cash severance benefits described in Section 5(a) of the Prior
Agreement upon certain terminations of employment, including a qualifying
voluntary termination by you under Section 5(e)(ii) of the Prior Agreement
within twelve months of a Change of Control.
Following the closing of the Merger, it is our intent that you would become
employed by a subsidiary or Affiliate (as defined below) of Marathon Petroleum
Corporation (the employing entity is hereinafter referred to as “Marathon”), but
you would continue to provide services to MarkWest and certain related entities.
We consider your continued service to Marathon, and its subsidiaries and
Affiliates, important to Marathon’s and MPLX’s success. To encourage you to
remain employed with Marathon and to continue to provide services to Marathon
and its subsidiaries and Affiliates, we are pleased to offer you certain
retention benefits, as outlined below.
As a practice, Marathon does not have employment agreements with any of its
employees. With that practice in mind, Marathon will not be renewing the Prior
Agreement with the intent that it will expire on January 1, 2016. However, as an
incentive for you to continue your employment in your current position with the
combined company, we want to offer you a retention arrangement that,



--------------------------------------------------------------------------------

Ms. Paula L. Rosson
October 6, 2015
Page 2

if the Merger closes, provides a Replacement Benefit Award which is intended to
represent the amount under your Prior Agreement’s lump sum cash severance
benefit, but would be paid upon your “separation from service” (as defined
below) not for Cause from Marathon. In addition, we are pleased to offer you a
separate Retention Award in the form of a MPLX phantom unit grant. Such
retention benefits are described in more detail below. Please note that the
retention benefits offered hereunder are in addition to the regular compensation
that you will receive as an employee of Marathon, the employee benefit
arrangements in which you will be entitled to participate as an employee of
Marathon, and your 2015 STI cash bonus which is to be paid to continuing
employees within the first two weeks of calendar year 2016.
Retention Benefits
As soon as administratively feasible after the closing of the Merger (“Closing
Date”), but in no event later than the 1st day of the month coincident with or
next following the Closing Date, you will be granted an award cumulatively
valued in the amount of $990,919 as of the actual grant date. The award shall be
divided into two separate grants, a Replacement Benefit Award and a Retention
Award, as set forth below.
A.
REPLACEMENT BENEFIT AWARD



In exchange for the termination of the Prior Agreement, we are offering you a
replacement benefit award as described in this Paragraph A (“Replacement Benefit
Award”). The Replacement Benefit Award will be in the amount of $601,719 and
will be paid part in cash (the “Cash Portion”) and part in phantom partnership
units of MPLX LP (the “Equity Portion”).


1.
The Cash Portion of the Replacement Benefit Award shall be equal to the sum of
(i) the employee portion of the Federal Insurance Contribution Act (“FICA”)
taxes that are due and required to be withheld upon grant of the Replacement
Benefit Award (“FICA Amount”) plus (ii) all income tax withholdings due as a
result of the taxable nature of the payment of the FICA Amount (it being
understood that the amounts in this subsection (ii) must be calculated
iteratively to account for the circular nature of the income tax withholding
obligations related to the payment of the FICA Amount and the related income tax
withholdings). The Cash Portion shall be timely remitted directly to the
relevant taxing authorities.




--------------------------------------------------------------------------------

Ms. Paula L. Rosson
October 6, 2015
Page 3



2.
The Equity Portion shall be the excess of (1) the Replacement Benefit Award,
over (ii) the Cash Portion. The Equity Portion shall consist of phantom
partnership units of MPLX LP valued as of the actual grant date. As will be
provided in the award agreement, your phantom partnership units and accrued
DERS/distributions under the Replacement Benefit Award will vest and become
fully payable upon your “separation from service” (within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
applicable Treasury regulations and guidance thereunder (collectively, “Section
409A”)) from the applicable Code Section 409A “service recipient” with respect
to the Replacement Benefit Award (as defined in Treasury Regulations
1.409A-1(h)(3)) for any reason and at any time, except if your separation from
service is due to the termination of your employment for Cause (as defined in
Section 4(b) of the Prior Agreement, except that the terms “Board,” “Company,”
and “Partnership,” as used in Section 4(b) of the Prior Agreement shall mean
Marathon). Except in the limited situations set forth in this Agreement, the
Replacement Benefit Award will be paid to you within thirty (30) days after your
separation from service. If your separation from service is due to termination
of your employment for Cause, the Replacement Benefit Award under this Paragraph
A shall be forfeited in its entirety. The phantom partnership units granted
hereunder will be subject to the terms of the Replacement Benefit Award
Agreement and the MPLX 2012 Incentive Compensation Plan. For purposes of this
Paragraph A, a “separation from service” will be deemed to occur when you no
longer provide substantial services to MarkWest and certain related entities.
For the sake of clarity, you will not incur a “separation from service” for
purposes of this Paragraph A when or if your employment with MarkWest
Hydrocarbon, Inc. is transferred to Marathon or a subsidiary or an Affiliate of
Marathon so long as you continue to provide sufficient services to MarkWest and
certain related entities pursuant to Treasury Regulation 1.409A-1(h)(1)(ii).

B.
RETENTION AWARD



In recognition of your continued service with Marathon and its subsidiaries and
Affiliates, we are offering you a retention award as described in this Paragraph
B (“Retention Award”). First, you will be granted phantom partnership units of
MPLX LP valued in an amount of 50% of your applicable base salary. Added to that
will be a grant of additional phantom MPLX LP units in an amount of $250,200,
which is intended to capture the amount of your 2016 target long-term incentive
award, but is now being accelerated to a date at or near the closing of the
Merger. This second portion will be in lieu of your 2016 long-term incentive
award and you will not receive an additional long-term incentive award in
calendar year 2016 since it has been included in the Retention Award as set
forth above.



--------------------------------------------------------------------------------

Ms. Paula L. Rosson
October 6, 2015
Page 4



The total Retention Award will be in the amount of $389,200 as of the actual
grant date, and will have a three-year pro-rata vesting schedule – i.e.,
one-third will vest on each of the first three anniversaries of the grant date,
subject to your continued service with Marathon or any of its subsidiaries and
Affiliates on the applicable vesting date. Notwithstanding the foregoing, the
applicable award agreement will provide that the phantom partnership units
contemplated under this Paragraph B shall become fully vested upon your
separation from service as a result of the forced relocation of your principal
place of employment to a location more than 50 miles from your then-current
principal place of employment. The Retention Award is subject to the terms of
your award agreement and the MPLX 2012 Incentive Compensation Plan. The grant of
the phantom partnership units will be made as soon as administratively feasible
after the closing of the Merger, but in no event later than the 1st day of the
month coincident with or next following the Closing Date.
C.
MISCELLANEOUS



This letter agreement contains all of the understandings and representations
between Marathon and you relating to the terms and conditions of your
employment, retention benefits, and separation benefits. Your employment with
Marathon will be “at will,” meaning that you may resign for any reason without
any resulting liability to Marathon, and Marathon may terminate your employment
for any reason, or no reason, with or without cause, without any resulting
liability to you, except as expressly provided in this letter agreement. This
letter agreement may not be amended or modified unless in writing and signed by
Marathon and you. This letter agreement, for all purposes, will be construed in
accordance with the laws of Ohio without regard to conflicts-of-law principles.


Marathon’s rights and obligations under this letter agreement are assignable
from time to time to, and among, any of its Affiliates. As used in this letter
agreement, “Affiliate” means, with respect to any entity, any other entity that
directly or indirectly controls, is controlled by, or is under common control
with such first entity, and specifically includes any entity that is under
common control with Marathon Petroleum Corporation or MPLX LP. Marathon may also
assign it rights and obligations under this letter agreement to any successor
entity which acquires all or substantially all of the assets of Marathon, by
merger or otherwise.


It is intended that the Replacement Benefit and Retention Awards not be subject
to the additional tax imposed pursuant to Section 409A of the Code, and the
provisions of this letter agreement are to be construed and administered in
accordance with such intent. To the extent any such benefits could become
subject to the additional tax under Section 409A, you and Marathon agree to
cooperate and amend this letter agreement with the intent of giving you the
economic benefits described herein in a manner that does not result in such
additional tax being imposed. If you and Marathon are unable to agree on a
mutually acceptable amendment, Marathon may, without your consent and in such
manner as it deems appropriate or desirable, amend or modify



--------------------------------------------------------------------------------

Ms. Paula L. Rosson
October 6, 2015
Page 5



this letter agreement or delay the payment of any amounts hereunder to the
minimum extent necessary to meet the requirements of Section 409A. Your right to
receive any installment payments pursuant to this letter agreement shall be
treated as a right to receive a series of separate and distinct payments for
purposes of Section 409A. To the extent required by Section 409A, if you are
required to execute a release of claims as a condition to receipt of any
payments or benefits under this letter agreement, and the period during which
you have to execute such release spans two calendar years, such payments and
benefits shall be paid (or shall commence) in the second calendar year. If any
payment, or portion thereof, must be delayed to comply with Section 409A because
you are a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Code, the payment, or the portion so delayed, will be made to you on the soonest
date permissible without triggering the additional tax due under Section 409A.


Marathon makes no representations or warranties as to whether this letter
agreement (or any prior agreements you had with MarkWest) comply with or are
exempt from Section 409A. You are hereby advised to consult with your own
personal tax, financial, or legal advisors regarding the tax consequences of
this letter agreement. By signing this letter agreement, you acknowledge and
agree that, with respect to issues of documentary compliance under Code Section
409A, (i) Marathon and its Affiliates have no obligation to take any action to
prevent the assessment of any additional income tax, interest or penalties
imposed under Section 409A on any person, (ii) Marathon and its Affiliates, and
each of their employees and representatives shall not have any liability to you
with respect thereto, and (iii) you will not make any claim against Marathon or
its Affiliates or any of their employees and representatives, for any
liabilities, including for any additional income taxes, interest or penalties,
that you may incur hereunder.
    
You acknowledge and agree that the undertakings, covenants and agreements set
forth in the “Confidential Information; Non-Competition and Non-Solicitation”
section of the Prior Agreement shall survive and are incorporated by reference
into this letter agreement. For this purpose, the “Term” shall mean your
continued employment with Marathon and its Affiliates; the term “Company” shall
mean Marathon and its Affiliates, as the case may be; and the term “MarkWest
Parties” shall mean Marathon and its Affiliates.


This letter agreement will become effective upon receipt of a signed copy by
Rodney P. Nichols within fourteen (14) days of your receipt of this letter, at
539 South Main Street, Findlay, OH 45840 or e-mail at
rpnichols@marathonpetroleum.com. While this letter agreement may become
effective earlier, the Replacement Benefit and Retention Awards are entirely
contingent upon the consummation of the Merger in 2015. You will not be entitled
to any benefits under this letter agreement, and this letter agreement will have
no effect, if the Merger does not occur during such time period.





--------------------------------------------------------------------------------

Ms. Paula L. Rosson
October 6, 2015
Page 6



If you do not execute and return this letter agreement within fourteen (14) days
of receipt of this letter, you are hereby notified that, contingent upon the
closing of the Merger, the Prior Agreement will not be renewed and will be
terminated effective as of January 1, 2016 or such date thereafter consistent
with the terms of the Prior Agreement, and you will be entitled to the severance
benefits under that agreement, but which will be paid to you when you incur any
“separation from service” other than for Cause (as opposed to being limited to a
voluntary termination by you within twelve months of the Change of Control). The
non-renewal of the Prior Agreement will not result in your termination of
employment, and instead you will remain employed by Marathon unless and until
your employment is otherwise terminated by you or by Marathon after the Merger.
However, you will not be entitled to any benefits under this letter agreement.
Provided your employment is not otherwise terminated by you or Marathon, you
will remain employed by Marathon upon the non-renewal of the Prior Agreement.


As only a limited number of employees will be offered these retention benefits,
we request that you keep the contents of this letter agreement confidential.
The Replacement Benefit and Retention Awards are being offered in substitution
of all severance benefits, including any COBRA subsidies, under the Prior
Agreement (except (i) the accelerated vesting of equity awards under the Prior
Agreement or under any MarkWest Hydrocarbon, Inc. or MarkWest Energy Partners,
L. P. equity plan, and (ii) any rights to a 280G gross-up but solely with
respect to such accelerated equity vesting and the Replacement Benefit Award).
By executing this letter agreement you agree that, notwithstanding anything in
the Prior Agreement to the contrary, except as provided in this letter
agreement, the Prior Agreement (and the Term (as defined in the Prior Agreement)
of the Prior Agreement) shall terminate, without penalty, upon the Closing Date,
and from and after such date, neither you nor Marathon (or any of its
subsidiaries or Affiliates) will have any rights or obligations under the Prior
Agreement. Except as otherwise provided herein, this letter agreement supersedes
the Prior Agreement in its entirety.
We look forward to your continued employment with us.
(signature page to follow)









--------------------------------------------------------------------------------

Ms. Paula L. Rosson
October 6, 2015
Page 7

 


Very truly yours,






Marathon Petroleum Corporation and
Its Affiliates


 




___/s/ Rodney P.Nichols____________________
By: Rodney P. Nichols, Senior. Vice President
Human Resources and Administrative Services of
Marathon Petroleum Corporation
 








Date: ___October 6, 2015_______________

                        


                    








Agreed to and accepted by:






 
__/s/ Paula L. Rosson__________
Paula L. Rosson




 
Date: ___October 19, 2015______
 


